Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 1 of 7   PageID #: 16




                                                                                B
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 2 of 7   PageID #: 17
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 3 of 7   PageID #: 18
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 4 of 7   PageID #: 19
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 5 of 7   PageID #: 20
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 6 of 7   PageID #: 21
Case 2:20-cv-00128-JAW Document 1-2 Filed 04/03/20 Page 7 of 7   PageID #: 22
